RESOLUCIÓN
Habiendo visto el Informe presentado por la Oficina de Inspección de Notarías el 6 de abril de 2003, la Moción en Cumplimiento de Orden, presentada por el Procurador General el 25 de abril de 2003, y la Moción en Contestación a Resolución, presentada por el Colegio de Abogados el 1 de mayo de 2003, se readmite a Roberto Moreno Carreras a la práctica de la abogacía, tan pronto pague su deuda de cien dólares al Colegio de Abogados y cumpla con el trámite legal correspondiente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Fuster Berlingeri no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo